Citation Nr: 0333687	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to May 1990 
and February 1991 to March 1991.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a September 2001 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

Service medical records show that the veteran received in-
service treatment low back and right knee conditions during 
his active military service.  In particular, he was treated 
for a lateral cruciate ligament strain of the right knee in 
1987 and February 1989.  Also, a possible tear of the lateral 
meniscus was noted in 1987.  Similarly, he was treated for 
low back pain in September 1989 and April 1990.  He reports 
that he has had pain in his back and right knee since his 
active military service.  Current medical records show that 
the veteran presently has residuals of a partial lateral 
meniscectomy of the right knee and mild to moderate disc 
bulge at L5-S1.  

In light of the presence of in-service complaints related to 
his back and right knee, the Board is of the opinion that the 
veteran should be accorded an examination and that a medical 
opinion should be obtained.  38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
and right knee disabilities since April 
2002.  After securing any necessary 
release, the RO should obtain these 
records.

2.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
appropriate health care provider to 
determine the probable etiology and date 
of onset of his present low back and right 
knee disabilities.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
necessary tests should be conducted.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current low back and right knee 
disabilities are related to his in-service 
complaints of low back and right knee 
pain.  

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


